DETAILED ACTION
The amendment dated 4-27-2022 is acknowledged.
Claims included in the prosecution are 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95.
The following are the rejections.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 is confusing as to where exactly vincristine is in the composition as claimed. Although the claim is drawn to a method of preventing vincristine degradation, the composition appears to be a two part kit; claim however, does not recite a ‘kit’. According to line 3 of claim 42, the continuous aqueous phase comprising a first aqueous buffer. According to lines 5-8, “a liposome phase comprising a stabilizing aqueous solution comprising a second aqueous buffer consisting of ammonium sulfate and vincristine dispersed within the first aqueous buffer. According to lines 10 and 11, the pH of the stabilizing aqueous solution is from about 3 t0 5. This implies the continuous aqueous phase has a pH of 7 to 8.8 and it has vincristine in dispersed state and the liposomes have ammonium sulphate in the internal phase. It is unclear whether this is what applicant intends to convey. Furthermore, ammonium sulfate aqueous medium has a near neutral pH. The examiner cites US 2015/0030672 in support. Yet claim 42 recites aqueous buffer consists of ammonium sulfate; consisting of is a closed expression meaning that the aqueous medium has only ammonium sulfate. Since ammonium sulfate has a near neutral pH, line 11 that the pH of the stabilizing solution is from 3 to about 5 is inconsistent with a neutral pH of near 7 of ammonium sulfate. Furthermore, as noted earlier, the composition claimed appears to be a Kit containing an aqueous solution dispersed within vincristine and a liposome. Liposomes in general have an internal aqueous phase and external aqueous phase. It is unclear as to the pH of this external aqueous phase is. Claim 42 as recited is very confusing. The examiner suggests a thorough restructuring of the claim. Similar is the case with other independent claims.
		
Claim Rejections - 35 USC § 103
2.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz (US 2013/0052259) by itself or in combination with Cullis (US 2013/0236534) and Shan (Cancer Chemother Pharmacol 58, pp. 245-255, 2006), further in combination with Drummond ( US 2014/0170075).
Barenholz teaches liposomal formulations containing vincristine sulfate and topotecan for the treatment of cancer. The compounds are loaded into the liposomes using ammonium sulfate gradient and the outer medium is exchanged. The formulations could be in the form of a Kit. As evident from paragraph 0141, the original hydration medium has a pH 5.5 (implying that the internal pH is 5.5, the final external pH is 8.5. Although in experimental section, Barenholz uses phosphatidylcholine in  (0056) Barenholz teaches the use of sphingomyelin and cholesterol (Abstract, 0034, 0056, 0057, 0060, 0078, 0101, 0110, 0141, 0162, 0169, 0174, 0193-0196 and claims). Although in paragraph 0202 Barenholz teaches the external medium pH of 5.7 and in paragraph 0194 Barenholz teaches that the solubility of vincristine is higher at lower pH and in paragraph 0141 he teaches the external pH of 8.5.  It would have been obvious to one of ordinary skill in the art to create an ammonium sulfate gradient with lower interior pH and higher external pH and prepare vincristine compositions with higher hydrogen ion concentrations inside with a reasonable expectation of success. 
One of ordinary skill in the art would be motivated further to create such an ammonium sulfate pH gradient since Cullis teaches that one can create ammonium sulfate pH gradient to load vincristine (0235) and Shan teaches loading of vincristine using a pH gradient with acidic interior (Materials and methods).
Drummond while disclosing liposomal formulation teaches that the intraliposomal presence of ammonium sulfate stabilizes the liposomes. One of the active agents taught is vincristine (Abstract and 0005).
It would have been obvious to one of ordinary skill in the art that that the encapsulated active agent in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Barenholz discloses and claims liposomes with a combination of at least two amphipathic drugs and not vincristine alone. In contrast to the claimed methods and compositions. This argument is not persuasive since irrespective whether a drug combination or single drug is used, the principle of loading using a pH gradient will be the same and applicant has not shown evidence to show that the method is different and vincristine degradation rate is different from instant method than in Barenholz’s method and therefore, Barenholz’ method of loading is applicable to single drug and not for combination of drugs as applicant argues. The examiner cites the reference of Li (2015/0030672) (see Example 10) and Hu ( US 2010/0119590 (Examples) in this context. Furthermore, in paragraph Barenholz teaches liposomes loaded with a combination of drugs with liposomes loaded with the same drugs in separate liposomes. .Applicant’s arguments that the chemistry involved in liposome technology is complex and highly unpredictable and the removal or addition of further chemicals/drugs may render unpredictable outcomes in stability, drug loading/encapsulation efficiency as well as efficacy. This argument is not persuasive since the references of Barenholz and Cullis teach that either combination of drugs or single drug each involving vinca alkaloid could be loaded within the liposomes using gradient method.
Applicant argues that Barenholz’s stabilization mechanism is different than that disclosed in instant specification and that the claims reflect compositions and methods based on vincristine protonation intensification rather than Barenholz’s vincristine precipitation. This argument is not persuasive since the teaching in paragraph 0174 does not teach any  precipitation in the process of loading the active agent by pH gradient.
Applicant’s arguments that neither Cullis nor Shan rectifies the shortcomings of the differences in pH values of two units are not persuasive since Barenholz teaches the internal pH of 5.5 and external pH of 8.5 which satisfies the requirements of claims 54 and 77
	 
3.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/081887 in combination with Barenholz (US 2013/0052259) and Cullis (US 2013/0236534) both cited above, further in combination with Drummond ( US 2014/0170075).
WO discloses the same sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an internal buffer at lower pH and external buffer with higher pH and a method of treatment of lymphoma, leukemia, myeloma and neuroblastoma. The inside pH of the liposomes is about 3.5 to about 5.5 and outside is about 9 which is dibasic sodium phosphate constituting a pH of about 7 to about 7.5 (Abstract, pages 3-7, 9-13, 15-16 and claims). What is lacking in WO is the teaching of the internal aqueous buffer having ammonium sulfate in the pH gradient created.
The teachings of Cullis, and Barenholz have been discussed above.
Drummond as discussed above, teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug such as vincristine
It would have been obvious to one of ordinary skill in the art to include ammonium sulfate in the pH gradient taught by WO since Cullis teaches that one can create ammonium sulfate pH gradient to load vincristine (0235) and Barenholz teaches that vincristine can be encapsulated in liposomes using ammonium sulfate. It would have been obvious to one of ordinary skill in the art that that the encapsulated active agent, vincristine in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cullis and Barenholz. Applicant’s arguments once again relates to pH differences between the internal and external buffers. These have been addressed above. Furthermore, WO teaches claimed pH differences and liposomes made using sphingomyelin and cholesterol encapsulating vincristine itself.
4.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (5,741,516) or Bowman (Cancer Research, vol. 54, pp. 28830-2833, 1994) or Bally (5,595,756) or WO 00/59473 in combination with Barenholz or Cullis and Drummond (US 2014/0170075).
Webb discloses loading of vincristine sulfate into sphingomyelin-cholesterol liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract, col. 2, line 28 through col. 3, line 34, Examples and claims).
	Bowman discloses loading of vincristine sulfate into liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract and Materials and Methods).
Similarly, Bally discloses loading of vincristine sulfate into liposomes by a pH gradient and a method of treatment of cancer. The internal pH of the buffer is 4 or 2 and the external pH is 7.2 to 7.6 (Abstract and Examples)
WO discloses a sphingomyelin/cholesterol liposomal composition encapsulating vincristine sulfate with an interior citrate buffer with a pH between 3 and 4 and exterior alkaline phosphate buffer with a pH or 7 or 7.5. The compositions are used for primary, relapsed or refractory forms of cancer. The liposomal vincristine is administered with other chemotherapeutic agents in combination therapy (Abstract, pages 10, 16, 22-23, example 1 and claims).
What is lacking in these references is the teaching of a kit.
Barenholz and Cullis as discussed above, teach liposomal compositions containing vincristine and that the formulation which could be in the form of kits.
It would have been obvious to one of ordinary skill in the art to formulate the compositions of Webb, Bally. Bowman and WO in the form of kits since vincristine liposomal compositions could be formulated as kits as taught by Barenholz and Cullis. As discussed above, it would have been obvious to one of ordinary skill in the art that that the encapsulated active agent, vincristine in the liposomes will be stable and the degradation of the active agent including vincristine will be prevented since Drummond teaches that the internal presence of ammonium sulfate in the liposomes stabilizes the retention of the encapsulated drug.
	Applicant provides no specific arguments regarding this rejection. The rejection is maintained.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 42, 47, 49, 51-55, 57-65, 70, 73-77 and 79-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,801,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a process of preparation of the same vincristine composition claimed in instant application and method of treatment of cancer. Instant method of stabilizing the composition would have been obvious since instant claims do not recite how the composition is stabilized and since it is the same composition which is patented, method of stabilization claims would have been obvious to one of ordinary skill in the art.
	Applicant requests the rejection be held in abeyance. The rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612